Affirmed and Opinion Filed June 22, 2022




                                                In the
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-21-00120-CV

             BRUCE DWAIN COPELAND, Appellant
                           V.
  NATIONSTAR MORTGAGE LLC, MR. COOPER HOME MORTGAGE,
             AND THESSY ONYENEDUM, Appellees

                   On Appeal from the 192nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-20-15575

                            MEMORANDUM OPINION
                       Before Justices Myers, Carlyle, and Goldstein
                                Opinion by Justice Carlyle

        In this lawsuit regarding a loan and deed of trust, pro se appellant Bruce

Dwain Copeland appeals the trial court’s order granting appellees’ “Plea to the

Court’s Subject Matter Jurisdiction” and dismissing Mr. Copeland’s claims.1 We

affirm the trial court’s judgment in this memorandum opinion. See TEX. R. APP. P.

47.4.




    1
     Though the record shows Mr. Copeland sued Nationstar Mortgage LLC (Nationstar), Mr. Cooper
Home Mortgage, and Thessy Onyenedum in the trial court, appellee Nationstar states in its appellate brief,
“Mr. Cooper Home Mortgage is not a proper Defendant as it does not exist. The proper defendant in this
lawsuit is Nationstar Mortgage LLC d/b/a Mr. Cooper.” No other appellee has filed a brief in this Court.
      On May 25, 2006, in connection with a loan from Countrywide Home Loans,

Inc., Mr. Copeland’s then-wife, Kimberly R. Copeland, executed a note in the

amount of $536,000.00 and both Mr. Copeland and Kimberly executed a deed of

trust encumbering a California residential property. Mr. Copeland was not a

borrower on the note. Nationstar was the loan servicer. On September 4, 2019,

following Kimberly’s default on the loan, the property was sold at a foreclosure sale.

      On September 5, 2019, Mr. Copeland, no longer married to Kimberly, sued

Nationstar and the property’s purchaser in federal court in Texas. Later that same

month, he also filed for Chapter 11 bankruptcy in the U.S. Bankruptcy Court for the

Northern District of Texas.

      After Nationstar obtained dismissal of the Texas federal court lawsuit, Mr.

Copeland filed this state court action. Proceeding pro se, he alleged the defendants

attempted to “steal” the California property and have refused “to provide a copy of

the alleged proceeds of the refinancing done back in 2006” or “answer for the

whereabouts of the funds that were allegedly given.” He claimed fraud and Texas

Deceptive Trade Practices Act violations against the three defendants generally. He

also filed a supplemental petition adding causes of action against the defendants

generally for “Violation of the security First Rule; Breach of Written Contract;

Wrongful Foreclosure; Quiet Title: Cancellation of Instruments; Violation of the

Rosenthal    Fair   Debt      Collection   Practices   Act;   negligence;   negligent



                                           –2–
misrepresentation; promissory estoppel; slander of title; Texas fair debt collections

act.”

        The defendants filed a plea to the jurisdiction asking the trial court to dismiss

Mr. Copeland’s claims. They contended Mr. Copeland “lacks standing to bring this

lawsuit because he is not a borrower on the Note and because [his] claims are

property owned solely by the bankruptcy estate, and the bankruptcy trustee estate

has exclusive standing to assert them.” They also asserted that “Texas courts have

routinely ruled that they may not exercise jurisdiction over similar claims because

such claims would effectively, and improperly, require that a Texas judge adjudicate

title to a real property interest in another state.”

        Mr. Copeland filed a response contending the motion to dismiss for lack of

subject matter jurisdiction “should be denied because the issues raised are

intertwined.” He also filed a “Request for Judicial Notice” of several exhibits,

including the 2006 deed of trust.

        The trial court signed a February 26, 2021 order granting the defendants’ plea

to the jurisdiction and dismissing Mr. Copeland’s claims for lack of subject matter

jurisdiction.2

        On appeal, Mr. Copeland asserts three issues: (1) appellees’ argument that Mr.

Copeland lacks standing “was made moot by the evidence presented in the


    2
      Though the trial court’s order states that it considered, among other things, “oral argument from the
parties on February 23, 2020,” the appellate record contains no reporter’s record. See TEX. R. APP. P.
37.3(c).
                                                   –3–
appellant’s request for judicial notice,” which includes documents that “show [Mr.

Copeland] listed as a joint tenant on the Deed of Trust”; (2) “appellant’s Texas cause

of action for violation of the Texas Fair Debt Collection Act cannot be subjected to

the jurisdiction of another state”; and (3) the trial court’s dismissal “conflicts with

the Texas Supreme Court’s order on the handling of cases with multiple

jurisdictional issues.”

      Though we liberally construe pro se pleadings and briefs, we nevertheless

hold pro se litigants to the same standards as licensed attorneys and require them to

comply with applicable laws and rules of procedure. Booker v. Mahmoudi, No. 05-

19-00048-CV, 2021 WL 5410519, at *1 (Tex. App.—Dallas Nov. 19, 2021, no pet.)

(mem. op.) (citing Washington v. Bank of N.Y., 362 S.W.3d 853, 854 (Tex. App.—

Dallas 2012, no pet.)). To present an issue to this Court, an appellant’s brief must

contain, among other things, “a concise, nonargumentative statement of the facts of

the case, supported by record references, and a clear and concise argument for the

contention made with appropriate citations to authorities and the record.”

Washington, 362 S.W.3d at 854; TEX. R. APP. P. 38.1. “While we do not require rigid

adherence regarding the form of a brief, we examine briefs closely for compliance

with rules that govern the content of appellate briefs.” Hammonds v. Dallas Cty., No.

05-18-01433-CV, 2020 WL 948383, at *2 (Tex. App.—Dallas Feb. 27, 2020, no pet.)

(mem. op.). When a party fails to adequately brief a complaint, it waives the issue



                                         –4–
on appeal. Booker, 2021 WL 5410519, at *1 (citing Devine v. Dallas Cty., 130

S.W.3d 512, 514 (Tex. App.—Dallas 2004, no pet.)).

      Mr. Copeland filed his initial appellate brief on September 8, 2021. The Clerk

of this Court notified him in a September 17, 2021 letter that his brief did not satisfy

the requirements of Texas Rule of Appellate Procedure 38.1. The brief did not

contain (1) an index of authorities; (2) a concise statement of the case, the course of

proceedings, and the trial court’s disposition of the case supported by record

references; (3) a concise statement of facts supported by record references; and

(4) appropriate citations to the record.

      Though Mr. Copeland subsequently filed an amended brief, it does not comply

with the appellate rules. It contains neither a statement of facts supported by record

references nor any citations to the record in its argument. See TEX. R. APP. P. 38.1(g),

(i). The statement of the case contains the only record citations in the entire brief,

yet those citations are inaccurate. Additionally, Mr. Copeland’s arguments pertaining

to his first and second issues contain no citations to authority. See TEX. R. APP. P.

38.1(i). Though his argument pertaining to his third issue cites two cases and quotes

a general statement of law from one of those cases, he does not explain or address

how that statement of law applies here. Thus, Mr. Copeland’s brief does not comply

with rule 38.1. See TEX. R. APP. P. 38.1(g), (i) (appellant’s brief must provide

statement of facts “supported by record references” and “must contain a clear and



                                           –5–
concise argument for the contentions made, with appropriate citations to authorities

and to the record”).

      These deficiencies are not negligible matters of form but instead run afoul of

“rules that govern the content of appellate briefs.” Booker, 2021 WL 5410519, at *1

(citing Hammonds, 2020 WL 948383, at *2). Because Mr. Copeland has not

complied with the rules of appellate procedure, we conclude his brief presents

nothing for our review. Id.; see also In re K.B., No. 05-20-00123-CV, 2022 WL

611208, at *6 (Tex. App.—Dallas Mar. 2, 2022, no pet.) (mem. op.) (concluding

party that did not cite pertinent legal authority and apply law to facts of case waived

appellate review).

      We affirm the trial court’s judgment.




                                            /Cory L. Carlyle/
                                            CORY L. CARLYLE
                                            JUSTICE
210120f.p05




                                         –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

BRUCE DWAIN COPELAND,                          On Appeal from the 192nd Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-20-15575.
No. 05-21-00120-CV           V.                Opinion delivered by Justice Carlyle.
                                               Justices Myers and Goldstein
NATIONSTAR MORTGAGE LLC,                       participating.
MR. COOPER HOME
MORTGAGE, AND THESSY
ONYENEDUM, Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellees NATIONSTAR MORTGAGE LLC, MR.
COOPER HOME MORTGAGE, AND THESSY ONYENEDUM recover their
costs of this appeal from appellant BRUCE DWAIN COPELAND.


Judgment entered this 22nd day of June, 2022.




                                         –7–